In an action for a divorce and ancillary relief, the defendant wife appeals from so much of an order of the Supreme Court, Queens County (Galfunt, J.H.O.), dated July 28, 1987, as, upon reargument, adhered to a prior determination insofar as it directed the defendant to pay for the counsel fees incurred by both parties.
Ordered that the order is modified by deleting the provision which, upon reargument, adhered to the original determination insofar as it directed the defendant wife to pay for the counsel fees incurred by both parties and substituting therefor a provision directing each party to pay for his and her own counsel fees; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
We find that the Supreme Court should not have required the wife to pay for the husband’s counsel fees out of funds *500which are the subject of a pending plenary action. Instead, we conclude that each party should pay for his or her own counsel fees in view of their respective financial circumstances (see, Domestic Relations Law § 237 [a]). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.